
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


VOTING AGREEMENT

        This VOTING AGREEMENT (this "Agreement") is entered into as of
October 22, 2008, by and among NitroMed, Inc., a Delaware corporation
("Seller"), and HealthCare Ventures, Rho Ventures and Invus Public
Equities, L.P. (each a "Stockholder" and collectively, the "Stockholders") and
JHP Pharmaceuticals, LLC, a Delaware limited liability company ("Buyer").

INTRODUCTION

        A.    Concurrently with the execution and delivery of this Agreement,
Seller and Buyer are entering into a Purchase and Sale Agreement (the "Purchase
Agreement") pursuant to which, among other things, Seller shall sell, convey,
assign, transfer and deliver to Buyer, and Buyer shall purchase and acquire from
Seller, all of Seller's right, title and interest in and to all of the Acquired
Assets, free and clear of any and all Security Interests, and Buyer shall assume
from Seller and be responsible for the Assumed Liabilities. Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Purchase Agreement.

        B.    As of the date hereof, each Stockholder is the record and
beneficial owner of that number of shares of common stock of Seller, $0.01 par
value per share ("Common Stock"), or any other shares of capital stock of
Seller, or any other securities exercisable or exchangeable for, or convertible
into, capital stock of Seller, or other right to acquire any securities of
Seller, in each case as set forth opposite such Stockholder's name on Schedule I
attached hereto (such shares of Common Stock and such other securities
collectively referred to as the "Existing Securities," and together with all
additional securities of Seller, including all additional shares of capital
stock of Seller, or any other securities exercisable or exchangeable for, or
convertible into, capital stock of Seller, or other right to acquire any
securities of Seller, which such Stockholder acquires beneficial ownership of
after the date hereof, collectively referred to as "Seller Securities"). For
purposes hereof, the term "beneficial owner," "beneficial ownership" or
"beneficially own" with respect to Seller Securities has the meaning determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        C.    As a condition to, and in reliance upon, entering into the
Purchase Agreement, Buyer has required each Stockholder to agree, and each
Stockholder has agreed, to enter into this Agreement.

        NOW, THEREFORE, in consideration of the preliminary statements above and
of the mutual agreements, covenants, representations, and warranties contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:

ARTICLE I
VOTING MATTERS

        Section 1.1    Agreement to Vote.    Each Stockholder severally with
respect to itself covenants and agrees that, at any meeting of the stockholders
of Seller (including the Seller Stockholders' Meeting) however called, or any
adjournment or postponement thereof, such Stockholder shall (i) appear, in
person or by proxy, or otherwise cause such Stockholder's Seller Securities to
be duly counted as present thereat for purposes of establishing a quorum, and
(ii) vote (or cause to be voted), in person or by proxy, or, in case of
stockholders' action taken by written consent, deliver (or cause to be
delivered) a written consent covering all of the Seller Securities beneficially
owned by such Stockholder as of the applicable record date (i) in favor of the
Voting Proposal and (ii) against any Acquisition Proposal. Any such vote shall
be cast or written consent shall be given by such Stockholder in accordance with
such procedures relating thereto.

        Section 1.2    Irrevocable Proxy.    Each Stockholder hereby irrevocably
appoints Buyer as its proxy and attorney-in-fact to vote all Seller Securities
solely on the matters described in Section 1.1 (the

--------------------------------------------------------------------------------




"Proxy"). Each Stockholder hereby acknowledges and agrees that the Proxy (i) is
given in connection with the execution of the Purchase Agreement, (ii) is given
to secure the performance of such Stockholders obligations hereunder, and
(iii) is coupled with an interest (for purposes of the Delaware General
Corporation Law and otherwise) and may under no circumstances be revoked. The
Proxy shall automatically terminate without any further action of the parties
upon the valid termination of this Agreement.

        Section 1.3    Further Assurances.    From time to time, at Buyer's
request and without further consideration, each Stockholder, at such
Stockholder's own expense, agrees to execute and deliver any other agreement,
form or document and take all such further actions as may be reasonably
necessary to carry out and give effect to the provisions of this Agreement,
including the grant of the Proxy.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

        Section 2.1    Stockholder Representations and Warranties.    Each
Stockholder severally with respect to itself hereby represents and warrants to
Buyer as follows:

        (a)   Such Stockholder is an entity duly organized, validly existing and
in good standing under the Laws of the jurisdiction under which it was
organized. Such Stockholder has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement has been duly and validly authorized
by the governing body, if any, of such Stockholder and no other proceedings on
the part of such Stockholder are necessary to authorize or consummate this
Agreement. This Agreement has been duly and validly executed and delivered by
such Stockholder, and (assuming the due authorization, execution and delivery
hereof by the other parties) constitutes the legal, valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms, except as may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
of general principles of equity.

        (b)   The execution, delivery and performance by such Stockholder of
this Agreement does not and will not contravene, require any consent or approval
under, conflict with, constitute a violation or breach of, constitute (with or
without notice or lapse of time or both) a default under, result in or give to
any Person any right of payment or reimbursement, termination, cancellation,
modification or acceleration, loss of a material benefit under or result in the
creation or imposition of any lien upon any of Seller Securities or other assets
or properties of such Stockholder under, any of the terms, conditions or
provisions of (i) the organizational documents, if any, of such Stockholder,
(ii) any Laws binding upon or applicable to such Stockholder or by which any of
its assets or properties is bound or (iii) any material contract to which such
Stockholder is a party or by which any of its assets or properties is bound.

        (c)   The execution and delivery of this Agreement by such Stockholder
does not, and the performance of this Agreement by such Stockholder shall not,
require any consent, approval, authorization, or filing with or notification to,
any government entity by such Stockholder, except as may be required under the
Exchange Act.

        (d)   Such Stockholder (i) is the record and beneficial owner of Seller
Securities adjacent to such Stockholder's name on Schedule I, (ii) has good,
valid and marketable title to such Seller Securities free and clear of any
liens, encumbrances, restrictions or claims of any kind (except as provided by
this Agreement) (iii) has sole voting and dispositive power over such Seller
Securities, and (iv) as of the date hereof, is not directly or indirectly the
record or beneficial owner of any other securities of Seller, including all
additional shares of capital stock of Seller, or any other securities
exercisable or exchangeable for, or convertible into, capital stock of Seller,
or other right

2

--------------------------------------------------------------------------------






to acquire any securities of Seller, other than Seller Securities adjacent to
such Stockholder's name on Schedule I.

        (e)   None of the Seller Securities adjacent to such Stockholder's name
on Schedule I is subject to any voting trust or other Contract with respect to
the voting thereof, and no proxy, power-of-attorney or other authorization has
been granted with respect to such Seller Securities (except as provided by this
Agreement).

        (f)    Such Stockholder understands and acknowledges that Buyer is
entering into the Purchase Agreement in reliance upon such Stockholder's
execution, delivery and performance of this Agreement.

ARTICLE III
OTHER AGREEMENTS

        Section 3.1    Limitation on Transfer; Stop Transfer Order.    Each
Stockholder severally with respect to itself agrees, either directly or
indirectly, (i) not to sell, assign, pledge, encumber, transfer or otherwise
dispose of any Seller Securities or any interest therein, (ii) not to subject
any Seller Securities to any voting trust or other Contract with respect to the
voting thereof, or grant any proxy, power-of-attorney or other authorization
with respect to any Seller Securities or not to enter into any voting or similar
agreement or arrangement with respect to any Seller Securities (except as
provided by this Agreement), and (iii) not to otherwise knowingly take, or
knowingly permit to occur, any other action with respect to any Seller
Securities that would in any way restrict, limit or interfere with the
performance of such Stockholder's obligations hereunder or the transactions
contemplated hereby.

        Section 3.2    Additional Shares.    Each Stockholder severally with
respect to itself agrees (i) to promptly notify Buyer of the number of any
additional Seller Securities acquired by such Stockholder, if any, after the
date hereof and (ii) that any such additional Seller Securities shall be subject
to the terms of this Agreement as though beneficially owned by the Stockholder
on the date hereof.

        Section 3.3    Stock Dividends, etc.    In the event of a stock split,
stock dividend or distribution, or any change in the Common Stock or any other
securities of Seller by reason of any split-up, reverse stock split,
recapitalization, combination, reclassification, exchange or the like, the term
"Seller Securities" shall be deemed to refer to and include such shares as well
as any and all securities into which or for which any or all of such shares may
be changed or exchanged or which are issued or received in such transaction.

        Section 3.4    Acquisition Proposals.    Except as otherwise provided in
Section 4.4 of the Purchase Agreement, each Stockholder, severally, with respect
to itself, agrees not to, and such Stockholder shall cause its Representatives
not to: (i) solicit, initiate or knowingly facilitate or encourage any inquiries
or the making of any proposal or offer that constitutes, or could reasonably be
expected to lead to, any Acquisition Proposal; (ii) enter into, continue or
otherwise participate in any discussions or negotiations regarding, or furnish
to any Person any non public information for the purpose of encouraging or
facilitating, any Acquisition Proposal, or (iii) enter into any agreement or
agreement in principle with any Person that has made an Acquisition Proposal or
such a proposal, inquiry or request or with any of such Person's Affiliates or
subsidiaries or any of its or their Representatives.

        Section 3.5    No Other Relationships.    Each Stockholder hereby
represents to Buyer that, other than the beneficial ownership of Seller
Securities, such Stockholder has no other arrangement or agreement, whether
written or otherwise, with Seller which would prohibit, restrict or otherwise
impair, or is reasonably expected to prohibit, restrict or otherwise impair, the
ability of Seller or any stockholder of Seller, including such Stockholder, to
perform the obligations of such person hereunder or the Seller under the
Purchase Agreement.

3

--------------------------------------------------------------------------------



        Section 3.6    Fiduciary Duties.    Each Stockholder is signing this
Agreement solely in such Stockholder's capacity as a beneficial owner of the
Stockholder's Seller Securities, and, to the extent that such Stockholder (or an
officer or director of such Stockholder) is a director or officer of Seller,
nothing herein shall prohibit, prevent or preclude such officer or director of
Stockholder from taking or not taking any action in his or her capacity as an
officer or director of Seller, to the extent permitted by the Purchase
Agreement.

ARTICLE IV
GENERAL

        Section 4.1    Termination.    This Agreement shall terminate
automatically upon the earliest of (i) the Closing, (ii) the valid termination
of the Purchase Agreement and payment and satisfaction by Seller of all
obligations to Buyer, if any, under Article VIII of the Purchase Agreement or
(iii) February 16, 2009. The termination of this Agreement shall not affect or
limit the liability of each Stockholder for any breach or default prior to the
termination of this Agreement.

        Section 4.2    Third Party Beneficiaries.    The terms and provisions of
this Agreement are intended solely for the benefit of Buyer and its successors
and permitted assigns, and no provision of this Agreement is intended to confer
upon any Person other than the parties hereto any rights or remedies hereunder.

        Section 4.3    Notices.    All notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
or similar writing) and shall be given,

If to Buyer:   Copy to:
JHP Pharmaceuticals, LLC
 
Blank Rome LLP 19 Fox Hedge Road   One Logan Square Saddle River, NJ 07458  
Philadelphia, PA 19103 Telecopy: 973-658-3580   Telecopy: 215-832-5404
Attention: Peter Jenkins, CEO   Attention: James R. Staiger, Esq.
If to Seller:
 
Copy to
NitroMed, Inc.
 
WilmerHale 45 Hayden Avenue, Suite 300   60 State Street Lexington, MA 02421  
Boston, MA 02109 Telecopy: 781-274-8080   Telecopy: 617-526-5000 Attention: Ken
Bate, CEO   Attention: Steven D. Singer, Esq.

if to the Stockholders, to such address as is set forth on Schedule I, or such
other address or facsimile number as a party may hereafter specify for the
purpose by notice to the other parties hereto. Each notice, request or other
communication shall be effective only if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first business day following the
date of dispatch if delivered by a recognized next day courier service or on the
third business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.

        Section 4.4    Fees and Expenses.    Except as otherwise specifically
provided herein and subject to the Purchase Agreement, all fees and expenses
incurred in connection herewith and the transactions contemplated hereby shall
be paid by the party incurring such expenses.

        Section 4.5    Amendments.    This Agreement may not be amended or
modified other than by an instrument in writing signed by Seller, each
Stockholder, and Buyer.

        Section 4.6    Successors and Assigns.    The provisions of this
Agreement shall be binding upon the parties hereto, inure to the benefit of the
parties hereto and their respective successors and assigns. No

4

--------------------------------------------------------------------------------




party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other parties
hereto. Any purported assignment in violation hereof shall be null and void.

        Section 4.7    Counterparts.    This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

        Section 4.8    Governing Law.    This Agreement shall be construed in
accordance with and governed by the internal Laws of the State of Delaware
applicable to contracts executed and fully performed within the State of
Delaware, notwithstanding any conflict of laws provisions to the contrary.

        Section 4.9    Enforcement of Agreement.    The parties acknowledge and
agree that each other party could be damaged irreparably if any of the
provisions of this Agreement are not performed in accordance with their specific
terms. Accordingly, each of the parties agrees that, (i) it will waive, in any
action for specific performance, the defense of adequacy of a remedy at Law, and
(ii) in addition to any other right or remedy to which the parties may be
entitled, at Law or in equity, the parties will be entitled to seek to enforce
any provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

        Section 4.10    Jurisdiction.    Except as otherwise expressly provided
in this Agreement, the parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought exclusively in the Court of Chancery of the State of Delaware or, if
such court does not have jurisdiction over the subject matter of such proceeding
or if such jurisdiction is not available, in the United States District Court
for the District of Delaware, and each of the parties hereby consents to the
exclusive jurisdiction of those courts (and of the appropriate appellate courts
therefrom) in any suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of the venue of any suit, action or proceeding in any of those
courts or that any suit, action or proceeding that is brought in any of those
courts has been brought in an inconvenient forum. Process in any suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any of the named courts. Without limiting the
foregoing, each party agrees that service of process on it by notice as provided
in Section 4.3 shall be deemed effective service of process.

        Section 4.11    Entire Agreement.    This Agreement, together with
Schedule I attached hereto, constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both oral and written, between the parties with respect to
the subject matter hereof.

        Section 4.12    Severability.    If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

5

--------------------------------------------------------------------------------



        Section 4.13    Headings; Construction.    The section and article
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. In this
Agreement the word "including" shall mean "including without limitation,"
whether or not expressed and any reference herein to a section or schedule
refers to a section or schedule to this Agreement, unless otherwise stated.

* * * * *

[The remainder of this page is intentionally left blank.]

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

SELLER:   NITROMED, INC.
 
 
By:
 
/s/ KENNETH M. BATE


--------------------------------------------------------------------------------

    Name: Kenneth M. Bate
Title: President, Chief Executive Officer and Interim Chief Financial Officer
STOCKHOLDERS:
 
HEALTHCARE VENTURES
 
 
By:
 
/s/ JEFFREY STEINBERG


--------------------------------------------------------------------------------

Jeffrey Steinberg
Administrative Partner of
HealthCare Partners V, L.P.
The General Partner of
HealthCare Ventures V, L.P.
 
 
By:
 
/s/ JEFFREY STEINBERG


--------------------------------------------------------------------------------

Jeffrey Steinberg
Administrative Partner of
HealthCare Partners VI, L.P.
The General Partner of
HealthCare Ventures VI, L.P.
 
 
RHO VENTURES IV (QP), L.P
 
 
By:
 
Rho Management Ventures IV, L.L.C     General Partner
 
 
By:
 
/s/ JEFFREY I. MARTIN


--------------------------------------------------------------------------------

    Name: Jeffrey I. Martin
Title: Attorney-In-Fact
 
 
RHO VENTURES IV, L.P.
 
 
By:
 
Rho Management Ventures IV, L.L.C.     General Partner
 
 
By:
 
/s/ JEFFREY I. MARTIN


--------------------------------------------------------------------------------

    Name: Jeffrey I. Martin
Title: Attorney-In-Fact
 
 
RHO VENTURES IV GmbH & Co. Beteiligungs KG
 
 
By:
 
Rho Capital Partners Verwaltungs GmbH     General Partner
 
 
By:
 
/s/ JEFFREY I. MARTIN


--------------------------------------------------------------------------------

    Name: Jeffrey I. Martin
Title: Attorney-In-Fact

7

--------------------------------------------------------------------------------




 
 
RHO MANAGEMENT TRUST II
 
 
By:
 
Rho Capital Partners Inc.     As Investment Advisor
 
 
By:
 
/s/ JEFFREY I. MARTIN


--------------------------------------------------------------------------------

    Name: Jeffrey I. Martin
Title: Attorney-In-Fact
 
 
INVUS PUBLIC EQUITIES, L.P.
 
 
By:
 
/s/ RAYMOND DEBBANE


--------------------------------------------------------------------------------

    Name: Raymond Debbane
Title: President, Invus Public Equities
Advisors, LLC, The General Partner
of Invus Public Equities, L.P.
BUYER
 
 
 
 
 
 
JHP PHARMACEUTICALS., LLC
 
 
By:
 
/s/ PETER JENKINS


--------------------------------------------------------------------------------

    Name: Peter Jenkins
Title: CEO

SIGNATURE PAGE TO VOTING AGREEMENT

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

